Order filed October 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00469-CV
                                   ____________

    NJOKU KRISS, TIESHA HAMILTON AND/OR ALL OCCUPANTS,
                            Appellant

                                         V.

                    WATERFALL PARKS APTS, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1030481

                                    ORDER

      The notice of appeal in this case was filed May 28, 2013. To date, the filing
fee of $175.00 has not been paid. On September 11, 2013, a partial clerk’s record
was filed. According to the record, on June 12, 2013, the trial court sustained the
contest to appellant’s affidavit of indigence and order appellant to pay the costs of
appeal. See Tex. R. App. P. 20.1. The Harris County Clerk has notified this court

                                         1
that appellant has not paid for preparation of the complete record. On September
16, 2013, this court notified appellant that the appeal was subject to dismissal for
want of prosecution unless appellant provided proof of payment for the record
within 15 days. No response has been filed. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court and file the complete clerk’s record containing the contents
required by Texas Rule of Appellate Procedure 34.5 on or before October 21,
2013. If appellant fails to comply with this order, the appeal will be dismissed.

                                   PER CURIAM




                                          2